     S. BRENT VOGEL
1    Nevada Bar No. 6858
     Brent.Vogel@lewisbrisbois.com
2    JOHN M. ORR
     Nevada Bar No. 14251
3    John.Orr@lewisbrisbois.com
4    LEWIS BRISBOIS BISGAARD & SMITH LLP
     6385 S. Rainbow Boulevard, Suite 600
5    Las Vegas, Nevada 89118
     TEL: 702.893.3383
6    FAX: 702.893.3789
     Attorneys for CCS
7
8
9
10
11                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12
13   ROSEN MARIANO, An individual,                 Case No.: 2:18-cv-01911-APG-GWF
14                               Plaintiff,
15   vs.                                           STIPULATION AND ORDER TO
                                                   DISMISS CORRECTIONAL
16   THE CITY OF LAS VEGAS, a political            HEALTHCARE COMPANIES, INC.
     subdivision of the State of Nevada,           (CHC) WITHOUT PREJUDICE
17   CORRECTIONAL HEALTHCARE
18   COMPANIES, INC., A Foreign Corporation,
     CORRECT CARE SOLUTIONS LLC, A
19   Foreign Limited Liability Company,
     MICHELLE FREEMAN, Chief of Detention
20
     Enforcement for the City of Las Vegas,
21   CORRECTION OFFICER DOE 1-10,
     HEALTCH CARE WORKER DOES 11-20,
22   DOES 21-99 inclusive, ROE
     CORTPORATIONS 100-199, inclusive,
23
24
                                 Defendants.
25
26          Defendant CORRECT CARE SOLUTIONS LLC, by and through its counsel of record,
27
     S. Brent Vogel, Esq., and John M. Orr, Esq., of the law frim Lewis Brisbois Bisgaard & Smith,
28
     4818-8994-7770.1                              1
1    LLP, and Plaintiff ROSEN MARIANO, do hereby stipulate and agree that all Plaintiff’s pending
2    claims against Defendant Correctional Healthcare Companies, are hereby DISMISSED WITH
3    PREJUDICE, each party to bear its own fees and costs.
4
5    Dated this 2nd day of November, 2018             Dated this 2nd day of November, 2018.

6    By: __/s/Keith E. Galliher                       By: __/s/John M. Orr______________
     Keith E. Galliher, Jr., Esq.                     S. Brent Vogel, Esq.
7
     Nevada Bar No.220                                Nevada Bar No. 6858
8    Jeffrey L. Galliher, Esq.                        John M. Orr, Esq.
     Nevada Bar No. 8078                              Nevada Bar No. 14251
9    THE GALLIHER LAW FIRM                            LEWIS BRISBOIS BISGAARD & SMITH
10   1850 E. Sahara Avenue, Suite 107                 6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89104                          Las Vegas, Nevada 89118
11   Attorneys for Plaintiff                          Attorneys for Correct Care Solutions, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4818-8994-7770.1                             2
1           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims
2    against all Defendant Correctional Healthcare Companies named herein are DISMISSED
3    without prejudice.
4
                                            ORDER
5
6           Dated:
            Dated: November 5, 2018.
                   __________________________
7
8
9
                                            U. S. DISTRICT COURT JUDGE
10
11
12   Respectfully submitted by:
13   LEWIS BRISBOIS BISGAARD & SMITH, LLP

14
     _/s/John M. Orr____________________
15   S. Brent Vogel, Esq.
16   John M. Orr, Esq.
     6385 S. Rainbow Boulevard, Suite 600
17   Las Vegas, Nevada 89118
18
19
20
21
22
23
24
25
26
27
28
     4818-8994-7770.1                           3
